DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,398,383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S COMMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

With regards to claims 2, 7, 11 and 13, the subject matter is not taught or suggested by the prior art, for similar reasons as set forth in the prosecution history of the related case 15/361,233 (now US Patent No. 10,398,383).  Specifically, though the prior art does teach a decomposition unit configured to filter the second sensor data as a function of time with respect to its frequency components, to provide the at least two components of decomposed second sensor data as a function of time in the form of at least two respective frequency components of the second sensor data (see for example, paragraphs [0282]-[0285] of Amano et al.), the prior art does not teach or suggest a decomposition unit configured to filter the second sensor data as a function of time with respect to its phase components, to provide the at least two components of decomposed second sensor data as a function of time in the form of at least two respective phase components of the second sensor data that are phase shifted relative to each other, in combination with the other claimed elements. 
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793